185 F.2d 126
DAVENPORT,v.UNITED STATES.
No. 13201.
United States Court of Appeals, Fifth Circuit.
Nov. 16, 1950.

Lee Bob Davenport, in pro per.
Cavett S. Binion, Asst. U.S. Atty., Ft. Worth, Tex., for appellee.
Before HUTCHESON, Chief Judge, and McCORD and BORAH, Circuit Judges.
PER CURIAM.


1
This appeal is from an order denying and dismissing defendant's motion, filed under Title 28, U.S.C.A. § 2255, to set aside and vacate the judgment and sentence theretofore entered against him on his plea of guilty.


2
The district judge entertained the motion, appointed counsel to represent the defendant in respect to it, and, upon findings of fact fully supported by the record, entered the order appealed from.


3
No error appearing, the judgment and order is


4
Affirmed.